Citation Nr: 0421239	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  99-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic bronchitis with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1945 to July 1946.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The veteran's representative has recently noted that 
inadequacies with respect to the most current VA medical 
examinations would seem to require remand for further 
evidentiary development.  However, he suggests that due to 
the veteran's age and other considerations, the grant of the 
next highest rating under the applicable criteria of 60 
percent would eliminate the need for remand for examination 
purposes.  

The Board of Veterans' Appeals (Board) has carefully reviewed 
the relevant VA examination reports in light of the 
representative's comments and agrees that there are criteria 
that are not sufficiently addressed in the reports and that 
there are also certain inconsistencies with respect to the 
findings in the record.  Unfortunately, the Board finds that 
it is currently unable to resolve the inadequacies in favor 
of the veteran without impermissibly substituting the Board's 
own medical opinion in the place of the medical statements 
and opinions contained within the record. 

More specifically, as was noted by the veteran's 
representative, entitlement to a 60 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2003) can be 
predicated on findings of maximum oxygen consumption of 15 to 
20 milliliters (ml)/kilograms (kg)/minute (min) (with 
cardiorespiratory limit).  However, although the January 2001 
VA examination report did provide the values for forced 
expiratory volume in one second (FEV-1) and FEV-1/Forced 
Vital Capacity (FVC), there are August 2000 findings of 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) velocity, and examination in 
December 2002 provides a more recent FEV-1 and FEV-1/FVC, 
none of these values provides a basis for a 60 percent rating 
and there is no finding as to maximum oxygen consumption for 
the veteran.  Consequently, the Board finds that it has no 
alternative but to remand this matter so that the veteran can 
be furnished with a new VA respiratory examination which 
includes a finding for maximum oxygen consumption.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a new 
VA respiratory examination to determine 
the nature and severity of his service-
connected bronchitis with emphysema.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  In addition 
to providing a finding for maximum oxygen 
consumption, the RO should request the 
examiner to provide data to permit 
evaluation under all the criteria set 
forth at Diagnostic Codes 6600 and 6603. 

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




